Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s cancellation of claim 21, the addition of new claims 22-23, and the amendment to claims 1-2, 10, 12, 14, and 17.

Response to Amendment
The amendment filed on 03/02/2022 has been entered. All of the objections and 112 rejections are overcome. The amendment necessitated modification to the rejections of claims 1-2, 10, 12, 14, and 17.

Response to Arguments
Applicants’ argument filed on 03/02/2022 have been fully considered but they are not persuasive.

Regarding claims 1 and 12, 
The examiner respectfully points out that the prior art Chunlei Jiang et al. (CN-106869639-A) discloses the limitation “deformable portion” in the form of clip 4. Furthermore, and as shown in the figures disclosed by Jiang, clip 4 is clearly designed between the “open end” and the “opening” and in accordance with the applicants disclosed drawing 1H -1I, 1K, 1L, 1M, 2A-2D, and 2F (see annotated figure of Jiangs’ fig. 3 below). 

Additionally, the examiner respectfully points out that clips do undergo elastic deformation as they snap into the designed location and onto the structure they are designed to hold, such as the deformable portion 162 is designed to hold onto the structure of a pawl 170 and as disclosed in the instant application, and similarly clip 4  is designed to hold, position, and connect  the structure of a control rod 7 to the connecting post 3 and as disclosed by the prior art Chunlei Jiang et al. (CN-106869639-A). 

Furthermore, the examiner respectfully notes that the prior art Xinwen Su (CN-103867052-A) and Chunlei Jiang et al. (CN-106869639-A) used in claim rejections -35 USC § 103 of claims 1-20 and 22-23 of this office action met all of the claimed limitations.


    PNG
    media_image1.png
    499
    497
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    350
    450
    media_image2.png
    Greyscale


Moreover, one of ordinary skill in the art at the time the invention was made would understand a clip is elastically deformably, and would understand “a deformable portion formed on the revolved outer side wall, the deformable portion extending between the open end and the opening, the deformable portion being configured to elastically deform upon inserting the connector through the open end until the connector is non-removably seated within the opening” as disclosed by the combination of the prior art Xinwen Su (CN-103867052-A) and Chunlei Jiang et al. (CN-106869639-A).

The examiner recognizes that obviousness may be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case it is obvious to combine Xinwen Su (CN-103867052-A) and Chunlei Jiang et al. (CN-106869639-A) to overcomes the drawbacks (such as a deformable portion formed on the revolved outer side wall etc.) of the latching system by providing a clip that is used to hold, position, and connect a control rod to a connecting post and as disclosed by the prior art Chunlei Jiang et al. (CN-106869639-A). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xinwen Su (CN-103867052-A), hereinafter Su, in view of Chunlei Jiang et al. (CN-106869639-A) hereinafter Jiang

Regarding claim 1, 
While Su teaches a latching system (fig. 1), the latching system comprising: 
a pawl (3) having a first end (32), and a second end (Second end) opposite the first end and having a connector (31) [as shown in figs. 1, 19-21 and the annotated figure of fig. 13 below]; 
a pawl connector (5) that is connected to the connector on the second end of the pawl (figs. 1, 14-16, 19, and 21), 
wherein the pawl connector includes a hollow cylindrical body (body) having a longitudinal axis (axis), a revolved outer side wall (Revolved wall) extending about the longitudinal axis, an open end (53) through which the connector of the pawl is positioned, an opening (54) defined on 10the revolved side wall of the cylindrical body (as shown in figs. 4-6 and 14 and the annotated figure of fig.15 below), and

15wherein a portion (portion) of the sidewall of the pawl connector that extends from the open end to the opening is formed continuously and without gaps about the longitudinal axis (as shown in figs. 4-6 and 14 and the annotated figure of fig.15 below),

But Su does not teach a deformable portion formed on the revolved outer side wall, the deformable portion extending between the open end and the opening, the deformable portion being configured to elastically deform upon inserting the connector through the open end until the connector is non-removably seated within the opening,

Jiang et al. teaches a deformable portion (clip 4) formed on the revolved outer side wall, the deformable portion extending between the open end and the opening, the deformable portion being configured to elastically deform upon inserting the connector through the open end until the connector is non-removably (fig. 1-7; pg. 2, para. 12 and 16; pg. 4, para. 33-34; pg. 5 para. 38, 40; the pawl connectors / connecting columns 2 and 3 are hollow cylindrical shapes that are divided into two sections, an inner section and an outer section that includes a mounting hole, the outer section of the connecting columns expand and contracts as the pawl/ control rod end is inserted into the mounting hole of the outer side so that the lock tongue at the tip of the control rod is securely connect by a clamp/clip 4 inside the shrinkable outer section)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Su by including a deformable portion formed on the revolved outer side wall, the deformable portion extending between the open end and the opening, the deformable portion being configured to elastically deform upon inserting the connector through the open end until the connector is non-removably seated within the opening as disclosed by Jiang et al. because including clips as deformable portions into the connecting columns are known, cost effective, and simple structure that provides for reliable connection between the synchronized sliding parts.

    PNG
    media_image3.png
    344
    588
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    490
    695
    media_image4.png
    Greyscale

Regarding claim 2, 
Su as modified above teaches the latching system of claim 1, further comprising a spring (6) for biasing the pawl connector (figs. 1, 7, 16-21).

Regarding claim 3, 
Su as modified above teaches the latching system of claim 1, wherein the deformable portion intersects the opening and is spaced from the open end (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. below and fig. 15 of Su above; clip 4 is placed in the opening /first opening that is manufactured near to the open end of the hollow pawl connectors/ connecting columns 2 and 3 so as to obstruct the first opening).

    PNG
    media_image1.png
    499
    497
    media_image1.png
    Greyscale

Regarding claim 4,
Su as modified above teaches the latching system of claim 1, further comprising a second opening (second opening) defined on the revolved side wall of the cylindrical body and positioned radially 25opposite said opening on the revolved side wall, wherein the connector is also non- removably seated in the second opening (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. above and fig. 15 of Su above; a clip 4 is also included in the second opening that is placed on the opposite side of the first opening so as to clip onto the connector from two opposite sides for a secure connection).

Regarding claim 5, 
Su as modified above teaches the latching system of claim 4, further comprising a second deformable portion (Second clip) formed on the revolved outer side wall and positioned radially opposite said opening on the revolved side wall, wherein the second deformable portion 30extending between the open end and the second opening (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. and fig. 15 of Su above; the second clip is manufactured in the second opening near to the open end and opposite to the first clip and its first opening).
Regarding claim 6, 
Su as modified above teaches the latching system of claim 5, wherein a straight-line distance (distance) between the deformable portions is less than an interior diameter at the open end of the pawl connector (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. above; the straight-line distance between the first and second clip is less than the diameter of the inner diameter of the open end).
Regarding claim 7, 
Su as modified above teaches the latching system of claim 1, wherein the deformable portion is 35angled toward the longitudinal axis as viewed in a direction from the open end toward the opening (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. and fig. 15 of Su above; the free end of clip 4 is plunged into the hollow space inside the cylindrical pawl connectors/ connecting columns 2 and 3 as visible from the open end side).

Regarding claim 8, 
Su as modified above teaches the latching system of claim 1, wherein the deformable portion extends across a portion of an outer perimeter of the pawl connector (as shown in figs. 1-2 and 4-6 and the annotated figure of fig. 3 of Jiang et al. and fig. 15 of Su above; clip 4 is attached to one side of its opening that is located on the outer cylindrical body of the pawl connectors and extending along its attachment side).

Regarding claim 9, 
Su as modified above teaches the latching system of claim 1 further comprising a housing (1) defining an interior region (cylinder 103 and the cavity, collectively) in which at least a portion (inner section) of the pawl connector is 5positioned (fig. 4; pg. 2, para. 8, 13, 16; pg. 4, para. 34-36; the inner section of the two cylindrical pawl connectors/ connecting columns 2 and 3 slide inside the hollow cylinder 103 located inside housing 1).

Regarding claim 10,
Su as modified above teaches the latching system of claim 9, wherein the pawl connector includes a first end (first end) that is positioned within the housing and configured to transfer motion from the pawl to another pawl (figs. 1, 16, 19, and 21; right side locking bar 3 that is opposite to the left side locking bar 3) of the latching system, a second end (second end) configured to be connected to the pawl, and a flange (52) positioned between the first end and 10the second end of the pawl connector for preventing the pawl connector from becoming detached from the housing, wherein the pawl connector is a unitary component (single structure) [as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; the pawl connector/sliding axle 5 is a single structure and includes a second end that is connected to the pawl /locking bar 3 while the first end is positioned inside the housing, annular ring 52 secures the sliding axle 5 motion to its slide-bar cylinder 11 and between handle body 1 and the main element 2, the motion of the left side locking bar 3 is transmitted through the sliding axle 5 to the housing and its internal mechanism and to the right sliding axle 5 and its interconnected right side locking bar 3, and vice versa, such that the disengagement of one of the locking bars 3 from its striker 90 causes the disengagement of the second locking bar from its striker 90).

Regarding claim 11, 
Su as modified above teaches the latching system of claim 1, wherein the connector is a barb connector (31) [as shown in the annotated figure of figs. 13 and 15 above; two elastic fastening hooks 31].

Regarding claim 12, 
While Su teaches a latching system (fig. 1), the latching issystem comprising: 
two pawls (3) each having a first end (32), and a second end (second end) opposite the first end and having a connector (31) [as shown in figs. 1, 19-21 and the annotated figure of fig. 13 above]; 
two pawl connectors (5) each being connected to the connector of one of the two pawls (figs. 1, 14-16, 19, and 21), wherein the pawl connectors are either directly or indirectly connected to 20one another such that motion of one of the two pawls causes motion of the other of the two pawls [as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; the motion of the left side locking bar 3 is transmitted through the sliding axle 5 to the housing and its internal mechanism and to the right sliding axle 5 and its interconnected right side locking bar 3, and vice versa, such that the disengagement of one of the locking bars 3 from its striker 90 causes the disengagement of the second locking bar from its striker 90);

wherein each pawl connector includes a hollow cylindrical body (body) having a longitudinal axis (axis), a revolved outer side wall (revolved wall) extending about the longitudinal axis, an 25open end (53) through which the connector of one of the two pawls is positioned, at least two openings defined (54) on the revolved side wall of the cylindrical body (as shown in figs. 4-6 and 14 and the annotated figure of fig. 15 above),
wherein a portion (portion) of the sidewall of each pawl connector extending from the open end to the openings is formed continuously and without gaps about the longitudinal axis (as shown in figs. 4-6 and 14 and the annotated figure of fig.15 above),

But Su does not teach and at least two deformable portions formed on the revolved outer side wall, each deformable portion extending between the open end and one of the at least two openings, each deformable portion being configured to elastically deform upon inserting the connector 30of said one of the two pawls 

Jiang et al. teaches at least two deformable portions (clips 4) formed on the revolved outer side wall, each deformable portion extending between the open end and one of the at least two openings, each deformable portion being configured to elastically deform upon inserting the connector 30of said one of the two pawls through the open end until the connector of said one of the two pawls is non-removably seated within the two openings (fig. 1-7; pg. 2, para. 12 and 16; pg. 4, para. 33-34; pg. 5 para. 38, 40; each of the pawl connectors / connecting columns 2 and 3 are hollow cylindrical shapes that are divided into two sections, an inner section and an outer section that includes a mounting hole, the outer section of the connecting columns expand and contracts as its designated pawl/ control rod end is inserted into the mounting hole of the outer side so that the lock tongue at the tip of the control rod is securely connect by the clamps/clips 4 inside the shrinkable outer section of each of the two connecting columns 2 and 3).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Su by including at least two deformable portions formed on the revolved outer side wall as disclosed by Jiang et al. because including clips as deformable portions into the connecting columns are known, cost effective, and simple structure that provides for reliable connection between the synchronized sliding parts.

Regarding claim 13, 
Su as modified above teaches the latching system of claim 12 further comprising a housing (1) defining an interior region (cylinder 103 and the cavity, collectively) in which at least a portion (inner section) of each pawl connector is positioned (fig. 4; pg. 2, para. 8, 13, 16; pg. 4, para. 34-36; the inner section of the two cylindrical pawl connectors/ connecting columns 2 and 3 slide inside the hollow cylinder 103 located inside housing 1).

Regarding claim 14, 
Su as modified above teaches the latching system of claim 13, wherein each pawl connector includes 
a first end (first end) that is positioned within the housing and configured to transfer motion from said one of the two pawls to the other pawl, a second end (second end) connected to one of the two pawls, and 

(52) positioned between the first end and the second end of 5the pawl connector for preventing the pawl connector from becoming detached from the housing, wherein the pawl connector is a unitary component (single structure) [as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; the pawl connector/sliding axle 5 is a single structure and includes a second end that is connected to the pawl /locking bar 3 while the first end is positioned inside the housing, annular ring 52 secures the sliding axle 5 motion to its slide-bar cylinder 11 and between handle body 1 and the main element 2, the motion of the left side locking bar 3 is transmitted through the sliding axle 5 to the housing and its internal mechanism and to the right sliding axle 5 and its interconnected  right side locking bar 3,  and vice versa, such that the disengagement of one of the locking bars 3 from its striker 90 causes the disengagement of the second locking bar from its striker 90).

Regarding claim 15, 
Su as modified above teaches the latching system of claim 14, wherein the flange is circular (as shown in figs 1, 4-8, 14, 19, and 21 and the annotated figure of fig. 15 above; annular ring 52 is shaped as a circle).

Regarding claim 16, 
Su as modified above teaches the latching system of claim 12, wherein each connector is a barb connector (31) [as shown in the annotated figure of figs. 13 and 15 above; two elastic fastening hooks 31].

Regarding claim 17
While Su as modified above teaches the latch assembly (fig. 1) of claim 1, the latch system further comprising:
a housing (1 and 2 collectively) defining an interior space (fig. 2, the space enclosed between 11, 12, 13, and 2 collectively) and an interior wall (inside surface of the slide-bar cylinder 11) facing the interior space (fig. 1-3, 7-12, 16,19, and 21), wherein
the pawl connector is positioned at least partially within the interior 15space of the housing (figs. 1, 7-8, 11-12, 19, and 21; the pawl connector/sliding axle 5 slides in the interior space of the housing);

the pawl connector having a first end (first end) that is positioned within the housing and configured to transfer motion from the pawl to another pawl (figs. 1, 16, 19, and 21; right side locking bar 3 that is opposite to the left side locking bar 3) of the latch assembly, and a second end (second end) configured to be connected to the pawl (3) for securing the door to the panel, and  a flange (52) positioned between the first end and the second end of the 20pawl connector for preventing the pawl connector from becoming detached from the housing, wherein the pawl connector is a unitary component (single structure) [as shown in figs 1-14 and 16-21 and the annotated figure of fig. 15 above; the pawl connector/sliding axle 5 is a single structure and includes a second end that is connected to the pawl /locking bar 3 while the first end is positioned inside the housing, the flange / annular ring 52 secures the sliding axle 5 motion to its slide-bar cylinder 11 and between handle body 1 and the main element 2, the motion of the left side locking bar 3 is transmitted through the sliding axle 5 to the housing and its internal mechanism and to the right sliding axle 5 and its interconnected  right side locking bar 3,  and vice versa, such that the disengagement of one of the locking bars 3 from its striker 90 causes the disengagement of the second locking bar from its striker 90),
a latched position (fig. 19 shows the latch assembly is in the latched position),
But Su does not teach the flange is configured to limit audible noise upon movement of the pawl connector to the latched position

It would have obvious to one of ordinary skill in the art at the time the invention was made to understand that the flange pin 51 slides inside a spiral limit 121 which acts as track that guides the movement of the flange/annular ring 52 and hence the pawl connector/ sliding axle 5 while it slides inside housing which is aided by spring 6 and the elastic bumper ring 4 to avoid misalignment, looseness, and slack that produces mechanical rattling noise as the sliding axle moves to its latched position.

Regarding claim 18, 
Su teaches latch assembly of claim 17, wherein the flange is circular (as shown in figs 1, 4-8, 14, 19, and 21 and the annotated figure of fig. 15 above; annular ring 52 is shaped as a circle).

Regarding claim 19, 
While Su teaches the latch assembly of claim 17. But Su does not teach wherein the pawl connector is composed of plastic.
 because it is a design choice that does not alter the operation of the invention. One skilled in the art would know that the latch assembly would function the same whether the pawl connector is made of plastic material or suitable metallic material, using a pawl connector that is made of plastic material appears to be an obvious design choice. Having the pawl connector made of plastic would provide for a light weight product that combines both of the corrosion resistant and electrical insulation properties.

Regarding claim 20, 
Su teaches the latch assembly of claim 17, wherein the flange extends about an entire perimeter of the pawl connector (as shown in figs 1, 4-8, 14, 19, and 21 and the annotated figure of fig. 15 above; the annular ring 52 is shaped as a circular flange that centered perpendicular to the longitudinal axis of the sliding axle 5 such that its outer perimeter revolves around the entire perimeter of the sliding axle 5).


Regarding claim 22,
Su as modified above teaches latch assembly of claim 1, wherein the deformable portion comprises a reduced thickness portion (as shown in the annotated figure of fig. 4 below; reduced thickness portion) of the pawl connecter.  

    PNG
    media_image5.png
    523
    400
    media_image5.png
    Greyscale



Regarding claim 23
Su as modified above teaches the latching system of claim 12, wherein each deformable portion comprises a reduced thickness portion (as shown in the annotated figure of fig. 4 above; reduced thickness portion) of the respective pawl connecter.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  This action is final necessitated by amendments.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Ron Taranto (US-6120069-A) teaches a latch mechanism for a glove box that locks the glove box to its closed position during a vehicle crash.
Seij Sawatani (US-20040017088-A1) teaches an easy to assemble and compact side lock device for a glove box.
Kouichi Katoh (US-6669243-B2) teaches a side lock for a vehicle storage bin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675